Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 13, 2018

The Court of Appeals hereby passes the following order:

A19A0251. R. JAY LAGROON v. JOHN W. DUNSMORE, JR.

      This case began as an action for damages in magistrate court. Following an
adverse ruling in that court, plaintiff R. Jay Lagroon appealed to the superior court,
which granted defendant John Dunsmore, Jr.’s motions to dismiss and for summary
judgment. Lagroon then appealed directly to this Court. We lack jurisdiction.
      Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Lagroon’s failure to follow the proper procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED. See Bullock, 260
Ga. App. at 875.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/13/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.